DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-4, 6-9, 13-14, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest related prior art to the Applicant’s claimed invention is Kumagai et al. (U.S. 2002/0039269).  Kumagai discloses an alarm signal generator that generates multiple phases in regards to an abnormal condition, i.e. a failure (see Kumagai, Paragraph [0056]).  Kumagai, however, does not teach portions of the alarm signal that indicate a type of failure that has occurred, and that the second portion is additionally determinative of the phase in which the failure has occurred.  Kajima et al. (JP 2008-216040) discloses first and second portions of alarm signals (see Kajima, Paragraphs [0071] and [0077-0078]).  The combination of Kumagai and Kajima, however, do not teach a single signal capable of generating the multiple phases with defined phases and failure identification.  Hu et al. (U.S. 20110176637) separately discloses that it would have been obvious to one of ordinary skill in the art for information to be contained in first and second portions of a single signal (see Hu, Paragraph [0018]).  Lastly, Kumagai in view of Kajim, in view of Hu do not teach a delay circuit capable of generating signals using a plurality of varying pulse widths that are indicative of the type of failure.  Okumura (U.S. 5,869,996) separately discloses generating signals having information conveyable via varying pulse widths (see Okumura, Col. 9, Lines 23-30) and Nakase (U.S. 2013/0069613) discloses using a delay circuit for creating a pulse width of a certain length (see Nakase, Paragraph [0097]).  The combination of references, as disclosed above, do not additionally teach a delay time that at least exceeds a time corresponding to the pulse widths indicating the type of failure, as is required by Applicant’s .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JAMES J YANG/Primary Examiner, Art Unit 2683